Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-21 and new claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner updated search due the amendment and found that Frantz (US 2003/0185340) in combination teaches the newly amendment claim language. Please look at the Office Action below for detail mapping.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al (WO 2006/05998, IDS) in view of Frantz (US 2003/0185340).
Claim 1, similarly claim 16:

obtaining image data comprising a series of images captured from an image capture location, the image capture location being a location at which a vehicle undercarriage passes through a field of view (page 1 starting line 25 teaches image capture with mirrors to inspect vehicle undercarriages; page 2 start line 15 teaches generating composite image of the vehicle undercarriage);
determining a sub-region included in an image of the series of images, the sub-region corresponding to a region of interest within the field of view in which a portion of the vehicle undercarriage appears as a vehicle passes over the image capture location (page 26 starting line 10 teaches pan and zoom on region of interest(ROI), where ROI is view as sub-regions, where zoom is interpreted as field of view); and
combining the regions of interest to form a composite image of the vehicle undercarriage, the composite image being a representative image of the vehicle undercarriage reconstructed from the sub-regions of the series of images (page 25 starting line 10 teaches region of interest and current composite image in the same point of view).
Hiatt et al do not teach the following subject matter but Frantz in the same field teaches:
selecting the sub-region within each image of the series of images to form sub-images representing regions of interest in each of the series of images (figure 15 and starting 0104 teaches series of image from series of camera and images are form/composite image; starting 0111 further detail selecting of camera field of view/region of interest /sub region for the composite image).
Hiatt et al and Frantz are both in the field of image processing especially imaging of undercarriage of an vehicle further with forming image composite. 
It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al and Frantz to apply known technique (ie imaging undercarriage of a vehicle) to know device and/or method (forming composite image from plurality of images) ready for improvement to yield predictable results.
Regarding claims 16 regarding a programmable circuit; a memory operatively connected to the programmable circuit and the camera, the memory storing an application comprising instructions which, when executed, cause the programmable circuit to perform, where the hardware is addressed in page 4 starting line 19 with a system, camera set, memory and processing of image would require processor(s). All these are seen as circuits.

Claim 2, similarly claim 17:
Hiatt et al further teaches:
wherein the image data comprises video image data, and wherein the series of images comprises a subset of frames of the image data (page 12 starting line 20 teaches camera capture series of images as portion of vehicle undercarriage).
Regarding claim 17 hardware which is depend on claim 16 is addresses above. 


Hiatt et al further teaches:
receiving a selection of the subset of frames of image data from among the video image data (page 4 starting line 14 teaches the use of video recording images; page 4 starting line 15 teaches capturing video images with image of portion of vehicle undercarriage).

Claim 4, similarly claim 18:
Hiatt et al further teaches:
wherein obtaining image data is performed by a camera, and wherein the sub-region comprises an area of a mirror assembly positioned within a field of view of the camera, the mirror being angled relative to an orientation of the camera to reflect a worm’s eye view of the vehicle undercarriage to the camera (page 9 starting line 15 teaches wide-angel lens would provide the same worm eye view from the camera; page 12 starting line 15 teaches angle of mirror is position/angle to reflect an image of the vehicle undercarriage 12 toward the camera in each camera set 22, 28).
Regarding claim 18 hardware which is depend on claim 16 is addresses above. 






Hiatt et al further teaches:
wherein the camera is included within a mobile device, the mobile device being positioned at a predetermined location relative to the mirror assembly (page 19 starting line 15 teaches portable vehicle inspection system, where the system would include all that is disclosed above such as video, camera, mirror…etc).
Regarding claim 19 hardware which is depend on claim 16 is addresses above. 

Claim 6:
Hiatt et al further teaches:
receiving a vehicle identifier; and associating the composite image with the vehicle identifier (page 22 starting line 10 teaches identification by license plate number, vehicle identification number and any other alphanumerical information).

Claim 7:
Hiatt et al further teaches:
wherein receiving the vehicle identifier comprises capturing an image including a representation of a vehicle identification number (VIN) of a vehicle associated with the vehicle undercarriage (page 22 starting line 10 teaches identification by license plate number, vehicle identification number and any other alphanumerical information; where the VIN number is indexed with captured image 48 of the vehicle 14).

Claim 8:
Hiatt et al further teaches:
wherein combining the regions of interest to form a composite image of the vehicle undercarriage is performed using at least one of a mobile device used to obtain the image data or a server that receives the image data from the mobile device (above teaches region of interest (ROI) with composite image and the use of mobile system; page 2 starting line 10 teaches image captured and index are saved to database/server; page 23 starting line 5 teaches use of composite image and database/server).

Claim 9:
Hiatt et al further teaches:
wherein determining the region of interest comprises at least one of :
(1) receiving a selection from a user defining the region of interest (page 22 starting line 5 teaches user interface for operator/user override selection of camera set 22, 28), OR
(2) analyzing one or more of the series of images to determine a boundary of the region of interest based on an extent to which pixel values remain unchanged along the boundary (page 22 starting line 5 teaches user/operator override to inspect image if they deem automatic selection is erroneous).

Claim 10:
Hiatt et al further teaches:
determining pixel shift distances between a plurality of slices including at least a first slice and a second slice, the first slice corresponding to image data included in the region of interest in a first image of the series of images and the second slice corresponding to image data included in the region of interest in the region of interest in a second image of the series of images, the second image being sequential to the first image; and compositing the regions of interest in the plurality of slices to form the composite image (page 19 teaches pixel consideration of the contiguous frames capture, where starting line 23 further detail consideration of slices of the individual images 48 or frames of pixel calculated).

Claim 11:
Hiatt et al further teaches:
cropping extraneous edges from the composite image (page 24 starting line 15 teaches composite image with difference image from overlapping field of view, where difference image is view as cropping); and
equalizing contrast, brightness, and vibrancy values across the composite image (page 18 starting line 15 teaches determine a normalized/equalized of pixel values, where the pixel values is view to contain information such as contrast, brightness; above teaches composite image).

Claim 12:
Hiatt et al further teaches:
wherein determining the pixel shift distance between the first slice and the second slice is performed using one of 
(a) cross-correlation via a fourier transform to calculate an X-Y pixel shift difference between the first and second slices (page 27 starting line 10 teaches pixel in X-Y consideration with shift occurred), 
(b) motion vectors calculated from the first and second slices (above teaches slices, where page 27 starting line 10 teaches direction/vector considered in X-Y), OR
(c) a machine learning model useable to determine pixel shift irrespective of noise detected within the region of interest.

Claim 13:
Hiatt et al further teaches:
receiving one or more tags associated with the composite image, the one or more tags being associated with one or more irregularities associated with the vehicle undercarriage (page 26 starting line 10 teaches examining of suspected/tags of problem area in more detail from the form composite images; page 22 starting line 15 teaches indexed captured image is compared with vehicle pervious visit to inspection station).

Hiatt et al further teaches:
wherein the one or more irregularities are selected from among rust, after-market modifications, and frame damage (page 22 starting line 15 teaches indexed captured image is compared with vehicle pervious visit to inspection station regarding identifying alterations (rust, after-market or damage)).

Claim 15:
Hiatt et al further teaches:
uploading the composite image and the one or more tags to a server (page 2 starting line 10 teaches saving to database/server; page 23 starting line 5 teaches stored in database; figure 6 part 104 teaches data to be uploading).

Claim 20:
Hiatt et al further teaches:
obtaining, via a camera of a mobile device, image data comprising a series of images, the series of images capturing a field of view including an image capture location defined by a mirror assembly positioned at a predetermined location and orientation relative to the mobile device (page 1 starting line 25 teaches image capture with mirrors to inspect vehicle undercarriages; page 2 start line 15 teaches generating composite image of the vehicle undercarriage; figure 1, 5a, 6)
determining, based on the image data, a location of a sub-region of images included in the series of images, the sub-region corresponding to a region of interest that is reflected to the camera by the mirror assembly (page 26 starting line 10 teaches pan and zoom on region of interest (ROI), where ROi is view as sub-regions); and
combining the regions of interest to form a composite image of the regions of interest, the composite image being a representative image of an object in the regions of interest reconstructed from the sub-regions of the series of images (page 25 starting line 10 teaches region of interest and current composite image in the same point of view).
Hiatt et al do not teach the following subject matter but Frantz in the same field teaches:
selecting the sub-region within each image of the series of images based on location of the sub-region of the image to provide region of interest in each of the series of images (figure 15 and starting 0104 teaches series of image from series of camera and images; starting 0111 further detail selecting of camera field of view/region of interest /sub region).
Hiatt et al and Frantz are both in the field of image processing especially imaging of undercarriage of a vehicle further with forming image composite. 
It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al and Frantz to apply known technique (i.e. imaging undercarriage of a vehicle) to know device and/or method (i.e. selecting region of interest/ROI from images) ready for improvement to yield predictable results.


Hiatt et al further teaches:
wherein the object comprises a vehicle undercarriage (page 1 starting line 25 teaches image capture with mirrors to inspect vehicle undercarriages; page 2 start line 15 teaches generating composite image of the vehicle undercarriage).

Claim 22:
Frantz further teaches:
wherein selecting the sub-region within each image of the series of images comprises extracting the sub-region from each image of the series of images to form sub-images, each of the sub-images representing the regions of interest from the series of images (figure 15 and starting 0104 teaches series of image from series of camera and images; starting 0111 further detail selecting of camera field of view/region of interest /sub region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rzyski et al (US 6,369,849) teaches Remote inspection device
Frantz (US 2003/0185340) teaches Vehicle undercarriage inspection and imaging method and system
Dietsch et al (US 6,661,516) teaches Vehicle treatment installation and operating method
Ovadia (US 2004/0058042) teaches Inspection system for limited access spaces
Chew (US 8,005,267) teaches Automatic inspection apparatus for vehicles approaching secure area, has database to store images obtained by photographing undercarriage of vehicle and comparator to compare photographed images with other stored images
Chew (US 2004/0165750) teaches Intelligent vehicle access control system
PEDERSON  (US 7,439,847) teaches Security investigations identifying method for e.g. vehicle, involves observing occurrences within security zones to create database in computer for processing within as compared to stored data to issue investigation signal
ROWLANCE  et al (WO 2006/059998) teaches VEHICLE-UNDERCARRIAGE INSPECTION SYSTEM
Riley et al (US 2006/0170768) teaches Mobile under vehicle inspection system
Millar (US 7,349,007) teaches Scanner for entry control system, has mirror arrangements for recording images of vehicle underside by camera from different angles, where program in entry control system compares images in database with images of undercarriage
Millar (US 2006/0262190) teaches Entry control point device, system and method
Riley (US 2007/0030349) teaches Under vehicle inspection system
Chew (US 2008/0136625) teaches System and Method For Automatic Exterior and Interior Inspection of Vehicles
Frantz (US 2008/0292211) teaches Vehicle exterior examination and search system
WENDT  et al (WO 2012/103999) teaches DEVICE AND METHOD FOR OPTICALLY RECORDING THE UNDERBODY OF A VEHICLE
TAKAMI (WO 2013/178460) teaches DEVICE AND METHOD FOR RECORDING IMAGES OF A VEHICLE UNDERBODY
Ramsey et al (US 2016/0090132) teaches Inspection system for inspecting undercarriage of vehicle has camera mounted on motorized wheeled cart to capture image of undercarriage of vehicle when inspection system is fitted in space below vehicle
DeAscanis et al (US 9,599,537) teaches Internal inspection of machinery by stitched surface imaging
Ramsey et al (US 9,648,256) teaches Tactical mobile surveillance system 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663